Citation Nr: 0420589	
Decision Date: 07/28/04    Archive Date: 08/04/04

DOCKET NO.  95-41 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to enhanced dependency and indemnity compensation 
(DIC) benefits pursuant to United States Code Title 38, 
Section 1311(a)(2).


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The veteran had active service from March 1964 to March 1967, 
and from March 1968 to March 1975.  He died in December 1994; 
the appellant is his surviving spouse.

Historically, in February 1995, the appellant applied for 
service connection for the cause of the veteran's death.  In 
an appeal statement received in April 1998, the appellant's 
private attorney asserted that the veteran had been eligible 
for compensation at the 100 percent level for more than ten 
years prior to his death and that the appellant was, in the 
alternative, entitled to DIC benefits on that basis.  In 
February 1999, the United States Court of Appeals for 
Veterans Claims (Court) vacated a June 1997 decision of the 
Board, which had denied entitlement to service connection for 
the cause of the veteran's death, and then remanded for 
consideration of additional issues, to include the question 
of entitlement to benefits pursuant to 38 U.S.C.A. § 1318.

In a rating decision dated in March 2000, the RO denied 
entitlement to benefits pursuant to 38 U.S.C.A. § 1318.  The 
appellant appealed that determination.  

In a decision dated in April 2001, the Board granted service 
connection for the cause of the veteran's death and 
determined that such grant rendered the appellant's claim for 
DIC benefits pursuant to 38 U.S.C.A. § 1318 moot.  The Board 
also granted entitlement to special monthly compensation 
based on the need for regular aid and attendance of another 
person, for accrued purposes.  The appellant appealed to the 
Court.  Her attorney's brief, received in April 2002, asserts 
that the Board failed to address all reasonably raised 
claims, arguing that the Board was obligated to address the 
appellant's eligibility for a higher rate of DIC under 38 
U.S.C.A. § 1311(a)(2).  The Secretary agreed and moved the 
Court to remand to address that matter.

The Court affirmed the April 2001 Board determinations as to 
the grants of service connection for the cause of the 
veteran's death (entitlement to DIC benefits pursuant to 38 
U.S.C.A. § 1310) and accrued benefits, as well as the Board's 
determination that entitlement to DIC benefits pursuant to 38 
U.S.C.A. § 1318 had been rendered moot.  The Court also 
granted the Secretary's motion to remand to address the newly 
raised matter of entitlement to enhanced DIC benefits 
pursuant to 38 U.S.C.A. § 1311(a)(2).

This case was before the Board in October 2003 when it was 
remanded for additional development.


FINDINGS OF FACT

1.  An informal claim for total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU) was not raised prior to January 16, 1990.

2.  The persuasive medical findings do not show more than 
considerable impairment of social and industrial adaptability 
or that the veteran warranted a rating of 100 percent prior 
to January 16, 1990.

3.  The veteran was not in receipt of a total rating (either 
schedular or based upon TDIU) for eight or more years 
preceding his death.


CONCLUSION OF LAW

The criteria for enhanced DIC have not been met.  38 U.S.C.A. 
§§ 1311(a)(2), 5107 (West 2002); 38 C.F.R. § 3.5(e) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law and codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  In addition, 
regulations implementing the VCAA were published at 66 Fed. 
Reg. 45,620, 45,630-32 (August 29, 2001) and codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA is required to inform the claimant to submit any 
pertinent evidence in the claimant's possession.

The record reflects that through the October 2003 Board 
Remand, the April 2004 supplemental statement of the case and 
letters from the RO to the appellant, in particular a 
December 2003 letter, the appellant has been informed of the 
evidence and information necessary to substantiate her claim, 
the information required of her to enable the RO to obtain 
evidence in support of her claim, the assistance that VA 
would provide to obtain evidence and information in support 
of her claim, and the evidence that she should submit if she 
did not desire the RO to obtain such evidence on her behalf.  
In addition, although the RO did not specifically inform the 
appellant to submit any pertinent evidence in her possession, 
it informed her of the evidence required to substantiate her 
claim and that she should submit such evidence or provide the 
RO with the information necessary for the RO to obtain such 
evidence on her behalf.  Therefore, the Board is satisfied 
that the appellant was on notice of the fact that she should 
submit any pertinent evidence in her possession.  She was 
given ample time to respond.  In fact, in a letter received 
by the RO in April 2004, the appellant's representative 
stated, "The claimant has no further evidence to submit."  
Thus even had the appellant been told to submit all evidence 
in her possession, it is clear, from her attorney's response, 
that she had already done so.

Moreover, the RO adjudicated the appellant's claim on a de 
novo basis in April 2004 after providing the required notice 
in December 2003.  Therefore, the Board is satisfied that VA 
has complied with the notification requirements of the VCAA 
and the implementing regulations.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, No. 
01-944 (U.S. Vet. App. June 24, 2004).

The record also reflects that all available evidence 
identified by the appellant has been obtained.  The appellant 
has not identified any outstanding evidence or information 
that could be obtained to substantiate the claim.  The Board 
is also unaware of any such outstanding evidence or 
information, and the appellant's attorney has not alluded to 
the presence of any such evidence.  Therefore, the Board is 
also satisfied that the RO has complied with the duty to 
assist provisions of the VCAA and the implementing 
regulations.

In sum, the Board is of the opinion that any deficiencies in 
the development and consideration of this claim by the RO are 
not of sufficient significance to warrant another remand and 
further delay of the appellate process.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Any defect with respect to 
the VCAA notice requirement in this case constituted harmless 
error and should not preclude consideration of this appeal at 
the present time.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Accordingly, the Board will address the 
merits of the claim.  

Factual Background

The veteran had active service from March 1964 to March 1967, 
and from March 1968 to March 1975.  Service medical records 
note that the veteran seen on several occasions with 
psychiatric complaints.  He was hospitalized in July 1971 for 
three days; the diagnosis was paranoid personality.  In 
October 1974, the veteran was referred for psychiatric 
evaluation of bizarre behavior; the diagnosis was chronic 
schizophrenia.  A February 1975 Medical Board Proceeding 
found the veteran to be medically unfit for duty because of a 
diagnosis of schizophrenia.  Ultimately, he was transferred 
to a VA hospital in February 1975, prior to his retirement 
from military service.  He was discharged in April 1975 with 
a diagnosis of probable schizophrenia, latent type.  The 
hospital summary notes that the veteran was fully competent 
to work at discharge.

By rating decision dated in June 1975, the RO awarded service 
connection for schizophrenia.  The RO assigned a temporary 
total evaluation under 38 C.F.R. § 4.29 from March 8, 1975, 
until April 30, 1975; thereafter, a 30 percent rating was 
assigned effective May 1, 1975.

Longitudinal review of the record shows that the veteran was 
in receipt of a 30 percent schedular rating for schizophrenia 
through March 14, 1983, with the exception of interim periods 
during which temporary total ratings were assigned pursuant 
to 38 C.F.R. § 4.29.  In an April 1981 letter, the veteran's 
employer found him to be medically unsuited for the position 
of mail clerk/carrier because his psychiatric symptoms, 
including nervousness, stress, strain and emotional problems, 
were not compatible with the required job responsibilities, 
including a reliable memory and the repetitious sorting of 
voluminous mail materials.  VA examination reports and 
treatment records dated from March 1977 to October 1982 note 
the veteran's complaints of psychiatric problems-including 
hallucinations and problems sleeping-as well as problems 
with alcohol abuse.  Upon his releases from the hospital in 
April 1981 and November 1981, the veteran was found to be 
competent to return to work by his treating physician.  Upon 
his release from the hospital in June 1982, his treating 
physician indicated that he was capable of employment in a 
non-stressful environment.

A VA hospitalization summary notes that the veteran was 
admitted on March 15, 1983, with complaints of increasing 
hallucinations, paranoia, marital problems and nightmares.  
He denied abusing alcohol at that time.  Upon vocational 
rehabilitation consultation, the veteran insisted that he was 
not able to work.  Upon discharge on April 20, 1983, his 
diagnosis included chronic paranoid schizophrenia with 
subacute exacerbation and intermittent alcohol abuse; the 
veteran's treating physician stated that he was able to carry 
out limited work.

By rating decision dated in June 1983, the RO assigned a 
temporary total evaluation under 38 C.F.R. § 4.29 from March 
15, 1983, until April 30, 1983; thereafter, a 50 percent 
rating was assigned effective May 1, 1983.  Longitudinal 
review of the record shows that the veteran was in receipt of 
a 50 percent schedular rating for schizophrenia until January 
15, 1990, with the exception of interim periods during which 
temporary total ratings were assigned pursuant to 38 C.F.R. 
§ 4.29.

The veteran was hospitalized from July 21, 1983, to August 
22, 1983, and from April 3, 1984, to May 3, 1984.  VA 
hospitalization reports note the veteran's complaints of 
psychiatric problems, including nightmares and auditory 
hallucinations.  He denied alcohol or drug abuse, but he was 
noted to smell of alcohol after returning from a pass in 
April 1984.  Upon examination, judgment was impaired; he 
denied suicidal ideation.  Following inpatient treatment, the 
veteran reported feeling much better and indicated that he 
was essentially symptom free.  Upon his release from the 
hospital in May 1984, the veteran's treating physician stated 
that from the veteran's vocational rehabilitation interview, 
it was clear that he did not want to work and was concerned 
that his disabilities would be decreased if he began to work.  
The physician further noted, "the [veteran] told me he had 
never heard auditory hallucinations since his initial 
hospitalization for schizophrenia, which is most inconsistent 
with the history he has given other doctors during the 
hospital stay."  Upon discharge, the veteran was found to be 
able to assume full employment.

A June 1984 VA Master Treatment Plan notes that the veteran's 
diagnoses included: chronic paranoid schizophrenia; episodic 
alcohol abuse; and mixed personality disorder with histrionic 
and dependent features.  Goals for the veteran's treatment 
included: maintain free of active psychotic symptoms; 
maintain free of alcohol; improve relationship with wife; and 
encourage the veteran to seek gainful employment.  It was 
noted that the veteran was found to be able to resume full 
employment when he was discharged from VA hospitalization in 
May 1984.

A VA hospitalization report notes that the veteran was 
admitted on March 27, 1985 with complaints of decreased 
sleep, increased agitation, auditory hallucinations and 
bizarre dreams and nightmares.  The treating physician noted 
that the veteran declined to work even though his chart 
indicated that he was not unable to work.  Upon examination, 
mood was mildly anxious and affect was appropriate.  The 
veteran denied suicidal ideation.  Memory was good.  The 
veteran was alert and oriented times three.  Judgment and 
insight were fair.  At no time during the hospitalization did 
the veteran demonstrate any behavioral disturbance or 
agitation.  The veteran indicated that his hallucinations had 
stopped.  On planning for discharge, the veteran appeared 
reluctant to consider discharge, made references to other 
patients being able to stay longer and insisted that he 
continued to experience auditory hallucinations and sleep 
disturbances.  His physicians felt that he had returned to 
his baseline level of function and could be followed 
effectively on an outpatient basis.  The veteran was 
hospitalized for less than 21 days; he was discharged on 
April 8, 1985.  

By rating decision dated in May 1985, the RO denied 
entitlement to an increased (greater than 50 percent) rating 
for service-connected schizophrenia.  The veteran received 
notice of this decision later that same month but did not 
appeal.

VA examination reports and treatment records dated from 1985 
to 1989 note the veteran's ongoing complaints of psychiatric 
problems-including hallucinations and problems sleeping-as 
well as intermittent alcohol abuse and marital problems.  He 
denied homicidal or suicidal ideation.  Specifically, the 
veteran was hospitalized from September 5, 1985, to October 
4, 1985.  At the time of discharge, he denied having any more 
auditory hallucinations, showed much better affect although 
slightly constricted, and showed good insight into his need 
of eliminating stress from his marital relationship.  With 
regard to employment, his treating physician indicated that 
he was able to return to his previous level of functioning.  

The veteran was again hospitalized by VA from February 20, 
1986 to March 14, 1986.  The nursing staff noted that he was 
comfortable on the ward and integrated well into the milieu 
system.  He complained of increased auditory hallucinations, 
but seemed to be emotionally distant and uninvolved in his 
descriptions of them.  There was a discrepancy between what 
he stated and what he actually did on the ward, in that he 
voiced complaints of "feeling bad" yet was never specific 
about the source of discomfort and tended to engage in fluent 
talking with other patients as if nothing was wrong.  Thus, a 
degree of factitiousness could not be ruled out.  The veteran 
asked to be discharged to handle personal and financial 
affairs.  Upon discharge, he appeared very well integrated 
and had returned to his baseline level of functioning.  His 
treating physician stated that he was capable of returning to 
employment.  

The veteran was hospitalized from August 5, 1986, to August 
29, 1986.  He was discharged "in a much improved 
condition," with no hallucinations or psychotic symptoms.  
It was noted that the veteran was able to resume his 
prehospitalization work status.  The veteran was again 
hospitalized from October 27, 1987 to November 19, 1987.  
During the course of his hospitalization, his hallucinations 
decreased and his sleep pattern improved.  Upon discharge, he 
was found to be able to work. 

Thereafter, the veteran was hospitalized from March 15, 1988, 
to April 8, 1988.  After his first week of hospitalization, 
his affect brightened and his complaints of auditory 
hallucinations decreased.  Through his hospitalization he 
developed insight into his marital problems and agreed to go 
for marital counseling with his wife.  In January 1989, the 
veteran was hospitalized for 12 days.  During his 
hospitalization, his treatment providers noted no evidence of 
any troubling nightmares, thought disorder, or 
hallucinations.  He ate and slept well.  The veteran did not 
behave as if he were hearing any voices that were troubling 
him.  He spent much of his time alone and withdrawn, and not 
appearing to be in any distress.  The hospital staff felt 
that the veteran was using his illness in order to gain some 
more funds from the VA.  His treating physician noted that it 
was unclear exactly how ill the veteran was.  Upon discharge, 
the veteran was found to be capable of working in a very low 
level, non-stressful job.  

The veteran was hospitalized from March 14, 1989 to April 12, 
1989 with psychiatric complaints as well as complaints of low 
back pain.  The veteran reported positive homicidal ideation, 
but had no plan or desire to carry this out.  During his 
hospitalization, there were no equivocal or physical signs to 
confirm his complaints of auditory hallucinations.  The 
veteran's wife reported that he was receiving benefits from 
the Social Security Administration (SSA), but did not 
indicate the basis for this award.  At the time of discharge, 
the hallucinations had decreased and there was no homicidal 
ideation or suicidal ideation.  The veteran's treating 
physician found the veteran able to return to his pre-
admission level of work.  

Thereafter, the veteran was hospitalized from September 21, 
1989, to October 12, 1989 with complaints of increasing 
confusion, difficulty concentrating and auditory 
hallucinations.  The veteran denied the use of alcohol or 
drugs, but he smelled of alcohol on admission and refused 
admission blood work.  The veteran's treating physician noted 
that the veteran was no longer working, and was in receipt of 
"both Social Security and disability funds."  On admission, 
the veteran startled easily, and was not especially 
cooperative.  Mood and affect were depressed.  Visual and 
auditory hallucinations were present, and there was a 
question of homicidal ideation.  Memory was poor.  The 
veteran's symptoms improved over the course of his 
hospitalization; upon discharge, he was found able to resume 
his prior work status.

VA hospitalization reports show that the veteran was admitted 
on January 16, 1990; the veteran complained, "I'm hearing 
voices to kill people."  Although he had a history of 
auditory hallucinations, they had now reached the point of 
being so persistent, both day and night, that he was not able 
to tolerate them.  The veteran's symptoms improved during the 
course of his hospitalization, and he was discharged on 
February 7, 1990.  The diagnoses at discharge included 
chronic paranoid schizophrenia and ethanol dependence.  The 
veteran's treating physician stated that the veteran was 
unable to work due to the persistence and severity of his 
illness.

The veteran was again hospitalized by VA from June 16, 1990 
to June 27, 1990.  On admission, he presented intoxicated and 
complained of voices telling him to "kill."  A history 
elicited shows that the veteran was then consuming a fifth of 
whiskey with multiple beers each day.  The veteran's wife 
suspected that the veteran was also using drugs.  The 
veteran's treating physician noted that, "at baseline," the 
veteran had auditory hallucinations.  On mental status 
examination, the veteran thought that people were generally 
out to get him.  The diagnoses at discharge included ethanol 
dependence and chronic paranoid schizophrenia; post-traumatic 
stress disorder was to be ruled out.  His prognosis was noted 
to be poor.  In addition, he was considered to be incompetent 
for VA purposes and to require a guardian.

By rating decision dated in August 1990, the RO proposed to 
rate the veteran as incompetent.  

The veteran was again hospitalized from January 7, 1991, to 
January 29, 1991 for detoxification and increasing symptoms 
of schizophrenia.  The veteran's wife reported that he drank 
1-2 pints of liquor every other day; the veteran denied this 
allegation but his physician found his statements to be 
unreliable.  During the course of his admission, the veteran 
was detoxed without problems.  His auditory hallucinations 
decreased, but he admitted to having mild paranoia and 
exhibiting guarding behavior towards his wife.  At the time 
of discharge, the diagnoses included paranoid schizophrenia 
and ethanol dependence.  He was deemed able to work on a 
limited basis.  

In February 1991, the veteran was ultimately found to be 
incompetent from February 11, 1991, and the RO assigned a 100 
percent schedular rating for service-connected schizophrenia 
from January 16, 1990.

Thereafter, the veteran underwent VA hospitalization from 
August 6, 1991, to August 15, 1991 with complaints of 
auditory hallucinations.  At the time of admission, he 
admitted to auditory hallucinations chronically; his baseline 
was occasional visual hallucinations of objects moving.  
These occurrences were not affecting him adversely at the 
time of admission.  The veteran was, however, delusional.  He 
believed that the police were out to get him and to take his 
wife.  He complained of poor sleep with frequent awakenings.  
He reported positive ideas of reference, stating that the 
television tried to give him messages and tell him what to 
do.  Upon examination, judgment and insight were poor.  
During the course of the veteran's hospitalization, his 
medication was increased and his hallucinations stopped and 
his delusions became minimal.  The veteran attended substance 
abuse group and Alcoholics Anonymous during his 
hospitalization.  At discharge, the veteran was found able to 
seek employment.

The veteran died in December 1994; his certificate of death 
lists the cause of his death as asphyxia due to carbon 
monoxide inhalation caused by a house fire.  At the time of 
his death, service connection was in effect for paranoid 
schizophrenia, which had been rated 100 percent disabling 
since January 16, 1990.

In September 1999, the RO received records from the veteran's 
SSA file, which show that he was found to be eligible for 
disability benefits beginning in February 1982 based on a 
primary diagnosis of paranoid schizophrenia.  In February 
2000, the RO received medical records relied upon by SSA in 
its decision in favor of the veteran.  Records relied upon by 
SSA-including VA treatment records-are essentially 
duplicative of evidence previously noted above.  Additional 
evidence includes records of treatment for nonservice-
connected disabilities.  SSA rated the veteran as disabled, 
effective August 27, 1981, with paranoid schizophrenia noted 
as his primary disability.

In December 2000, William T. Cody, MS, CVE, CRC, CCM, noted 
that he was providing a vocational assessment of the veteran 
at the request of the appellant.  Mr. Cody also noted that 
the appellant provided several of the veteran's treatment 
records for his review.  Mr. Cody noted that the veteran had 
worked as a housekeeper in medical services, an unskilled to 
semiskilled job with a light to medium level of physical 
demand.  He noted the veteran's history of psychiatric 
symptoms, including hallucinations, as well as his problems 
with alcohol.  In addition, he noted that the veteran was 
hospitalized on 17 separate occasions, for a total of 334 
days, from September 1983 to August 1991.  He also noted that 
the veteran had found to be unable to perform sustained 
remunerative work activity by SSA in 1981.  Mr. Cody 
concluded:

Many of the hospital records reviewed 
noted that (the veteran) could, upon 
discharge, resume his previous level of 
work.  However, he was not working as [a 
June 1984 VA Master Treatment Plan] 
indicates.  [A February 1990 VA 
hospitalization report] mentioned that 
[the veteran's] psychiatric condition 
prevented him from being involved in work 
activities.  [The veteran] had previously 
worked as a medical services housekeeper.  
This is unskilled to semiskilled 
employment.

[The veteran] demonstrated an 
availability to perform work activity 
that could only be accommodated in the 
performance of highly skilled work 
activity.  There is no evidence that [the 
veteran] had the experience or education 
necessary to perform this sort of highly 
skilled work activity.

Therefore, in the opinion of this 
vocational expert, [the veteran] was 
permanently and totally occupationally 
disabled from 1983 to 1991.  That is, 
there were no jobs in the local or 
national economies that he was able to 
perform.  This conclusion was reached 
considering his education, work history, 
and the psychiatric limitations that he 
had as a result of his severe and 
recurrent schizophrenic condition.  This 
was likely the situation from 1981 until 
his death in 1994.

By decision dated in April 2001, the Board granted service 
connection for the cause of the veteran's death.

Analysis

DIC shall be paid to a surviving spouse at a specified 
monthly rate.  See 38 U.S.C.A. § 1311(a)(1) (West 2002).  
This rate shall be increased by a certain sum (an enhanced 
rate of DIC) in the case of the death of a veteran who at the 
time of death was in receipt of or was entitled to receive 
(or but for the receipt of retired pay or retirement pay was 
entitled to receive) compensation for a service-connected 
disability that was rated totally disabling for a continuous 
period of at least eight years immediately preceding death.  
Additionally, in determining the period of a veteran's 
disability for purposes of the preceding sentence, only  
periods in which the veteran was married to the surviving 
spouse shall be considered.  38 U.S.C.A. § 1311(a)(2) (West 
2002); 38 C.F.R. § 3.5(e) (2003).

In the case at hand, the veteran was rated as totally 
disabled only for a total of almost five years, from January 
16, 1990, until the date of his death on December [redacted], 1994.  
Consequently, he was not rated as totally disabled for a 
period of eight or more years immediately preceding his death 
as required for an enhanced rate of DIC. 

The appellant has offered numerous theories as to why she is 
entitled to an enhanced rate of DIC; however, in a statement 
received by the RO in January 2004, the appellant's 
representative clarified the arguments on appeal.  First, it 
is alleged that a May 1985 rating decision is not final 
because it did not address an informal claim for a TDIU.  In 
the alternative, it is alleged that the May 1985 rating 
decision that denied entitlement to an increased (greater 
than 50 percent) rating for schizophrenia is not final 
because: although notice of the decision was sent to the 
veteran, notice of the decision was not sent to his 
representative; and the rating decision failed to accommodate 
the veteran for his known mental illness.

With respect to whether the veteran had raised an informal 
claim for TDIU, the Board notes that VA will grant a TDIU 
when the evidence shows that the veteran is precluded, by 
reason of his service-connected disabilities, from obtaining 
or maintaining "substantially gainful employment" consistent 
with his education and occupational experience.  38 C.F.R. §§ 
3.340, 3.341, 4.16.  See also VAOPGCPREC 75-91; 57 Fed. Reg. 
2317 (1992).  A TDIU may be assigned when a schedular rating 
is less than total if, when there is only one service-
connected disability, this disability is ratable at 60 
percent or more, and the disabled person is unable to secure 
or follow a substantially gainful occupation because of 
service-connected disability.  See 38 C.F.R. § 4.16(a).  A 
total disability rating may also be assigned on an extra-
schedular basis, pursuant to the procedures set forth in 
38 C.F.R. § 4.16(b), for veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in section 4.16(a).

In determining whether a particular claim has been raised, 
the Board must consider all documents or oral testimony 
submitted prior to the Board decision and review all issues 
that are reasonably raised from a liberal reading of the 
documents and oral testimony.  Where review of all documents 
and oral testimony reasonably reveals that the claimant is 
seeking a particular benefit, the Board is required to 
adjudicate the claimant's entitlement to the benefit or, if 
appropriate, to remand the issue to the RO for development 
and adjudication of the issue; however, the Board may not 
simply ignore an issue so raised.  See Suttman v. Brown, 
4 Vet. App. 127, 132 (1993).

An informal claim is any communication or action, indicating 
an intent to apply for one or more benefits under the laws 
administered by VA, from a claimant, his or her 
representative, a Member of Congress, or some person acting 
as next friend of a claimant.  The informal claim must 
identify the benefit sought.  If a formal claim has not been 
filed, an application form will be forwarded to the claimant.  
38 C.F.R. § 3.155(a).  When a claim has been filed pursuant 
to 38 C.F.R. §§ 3.151 or 3.152, an informal request for 
increase or reopening will be accepted as a claim.  38 C.F.R. 
§ 3.155(c).  In some cases, a report of examination or 
hospitalization may be accepted as an informal claim for 
increased rating if it meets the requirements of 38 C.F.R. § 
3.157.  The date of outpatient or hospital examination or 
date of admission to a VA or uniformed services hospital will 
be accepted as the date of receipt of a claim when such 
reports relate to examination or treatment of a disability 
for which service connection has previously been established 
or when a claim specifying the benefit sought is received 
within one year from the date of such examination, treatment, 
or hospital admission.  38 C.F.R. § 3.157(b)(1).  Also, the 
date of receipt of evidence from a private physician or 
layman of such evidence will be accepted when the evidence 
furnished by or in behalf of the claimant is within the 
competence of the physician or lay person and shows the 
reasonable probability of entitlement to benefits.  38 C.F.R. 
§ 3.157(b)(2).

With regard to TDIU, the Court has determined that a TDIU 
claim is "merely an alternate way to obtain a total 
disability rating without being rated 100 percent disabled 
under the rating schedule."  Norris v. West, 12 Vet. App. 
413, 421 (1999).  In essence, a TDIU claim is a type of 
increased rating claim.  Accordingly, under Section 3.155(c), 
governing informal claims, a separate formal claim for TDIU 
is not necessary once a claim for an increased rating has 
been filed.  In these circumstances, VA must accept an 
informal request for TDIU as a claim.  Thus, any evidence in 
the claims file or under VA control (see Bell v. Derwinski, 2 
Vet. App. 611 (1992)) submitted subsequent to the original 
increased rating claim that indicates that there is "current 
service-connected unemployability" requires adjudication of 
the "reasonably raised" claim for TDIU.  Norris, supra. 

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) further expanded on the concept of when an 
informal claim for TDIU has been submitted in Roberson v. 
Principi, 251 F.3d 1378, 1384 (2001).  In Roberson, the 
Federal Circuit held that once a veteran submits evidence of 
a medical disability, makes a claim for the highest rating 
possible, and submits "evidence of unemployability," the 
requirement of 38 C.F.R. § 3.155(a) that an informal claim 
"identify the benefit sought" is met and the VA must 
consider whether the veteran is entitled to TDIU.  See also 
VAOGCPREC 12-2001 (July 6, 2001) (addressing the Roberson 
decision and its implication for VA adjudication).

The Court and the Federal Circuit have held that the kind of 
evidence that constitutes "evidence of unemployability," 
and thus is sufficient to raise an informal claim for TDIU, 
includes: statements by VA social workers that the veteran 
could not work; statements on hospitalization discharge 
summaries that the veteran could not sustain employment at 
discharge; statements on hospitalization discharge summaries 
noting that the veteran could not resume pre-hospital 
activities; and an SSA award of disability due to a service-
connected disability.  Generally, any statement by a credible 
professional, private or VA, indicating that the veteran is 
unemployable or cannot work appears to be sufficient to 
trigger an informal TDIU claim that must be addressed.  

In the case at hand, the veteran's VA hospitalization records 
dated from March 27, 1985 to April 8, 1985 constitute an 
informal claim for an increased rating for schizophrenia.  
See 38 C.F.R. §§ 3.155, 3.157.  The Board finds that, at the 
time of his 1985 claim for an increased rating, the veteran 
did not met the minimum criteria of section 4.16(a) because 
his only service-connected disability, schizophrenia, was 
rated as 50 percent disabling.  Furthermore, because there 
was no evidence of current service-connected unemployability 
in the claims files prior to January 16, 1990, an informal 
claim for TDIU was not reasonably raised before that time.  
Coyalong v. West, 12 Vet. App. 524, 531 (1999).  In a VA 
hospitalization report dated from January 16, 1990, to 
February 7, 1990, however, a VA physician indicated that, 
upon discharge, the veteran was unable to work due to the 
persistence and severity of his service-connected 
schizophrenia.  The Board finds that this letter constitutes 
evidence of "current service-connected unemployability."  
See Norris, supra.  Thus, the Board finds that the date of 
the veteran's informal claim for TDIU is January 16, 1990, 
and no earlier.  See also 38 C.F.R. §§ 3.155, 3.157(b)(1).  
(Parenthetically, the Board notes that a VA hospitalization 
report dated from March 14, 1989 to April 12, 1989 notes that 
the veteran received treatment for a back disability and a 
psychiatric disability.  His wife reported that the veteran 
was receiving benefits from SSA.  However, she did not 
indicate which type of benefits he was receiving from SSA, or 
specify the basis for his award.  Therefore, this VA 
hospitalization record does not constitute evidence of 
current service-connected unemployability requiring the 
adjudication of a reasonably raised claim for TDIU.  See 
Norris, supra.)

With respect to the finality of the May 1985 rating decision 
that denied an increased (greater than 50 percent) rating for 
schizophrenia, the Board notes that for a VA decision to 
become final and binding, it is required that the claimant 
and his representative receive written notification of the 
decision and appellate rights.  See Wright v. Gober, 10 Vet. 
App. 343 (1997); Best v. Brown, 10 Vet. App. 322, 325 (1997).  
See also 38 U.S.C.A. § 5104(a); 38 C.F.R. §§ 3.103(b), 19.25.  
Only when a veteran does not receive proper notification of a 
decision denying a claim does the one-year limit for timely 
appealing the decision not begin to accrue.  Tablazon v. 
Brown, 8 Vet. App. 359, 361 (1995), citing Hauck v. Brown, 6 
Vet. App. 518 (1994).  

The appellant's attorney has alleged that, as evidenced by a 
review of the claims files, notice of the May 1985 rating 
decision denying an increased rating for schizophrenia was 
sent to the veteran, but not to his representative.  However, 
the Board notes that there is a "presumption of regularity" 
to the proper mailing of all such governmental 
correspondence, meaning that the veteran's representative did 
in fact receive notice.  See Jones v. West, 12 Vet. App. 98 
(1998); YT v. Brown, 9 Vet. App. 195, 199 (1996).  Clear 
evidence to the contrary is required to rebut the presumption 
of regularity.  Ashley v. Derwinski, 2 Vet. App. 307 (1992), 
(citing United States v. Chemical Foundation, Inc., 272 U.S. 
1, 14-15 (1926)).  While Ashley dealt with regularity of 
procedures at the Board, in Mindenhall v. Brown, 7 Vet. App. 
271 (1994), the Court applied this presumption of regularity 
to procedures at the RO.  Furthermore, the Board notes that 
the absence of a copy of the notice in the veteran's claims 
files is not clear evidence to the contrary.  Harvey v. 
Gober, 14 Vet. App. 137 (2000).  (Parenthetically, the Board 
notes that the Court has held that VA's use of an incorrect 
address for a claimant constitutes the "clear evidence" 
needed to rebut the presumption of regularity that the Board 
properly mailed notice of its decision to the claimant.  See 
Fluker v. Brown, 5 Vet. App. 296, 298 (1993); Piano v. Brown, 
5 Vet. App. 25, 26-27 (1993).)  The appellant and her 
attorney have not submitted any evidence to rebut the 
presumption of administrative regularity.  

After reviewing the all the evidence of record, 
notwithstanding the issue of whether the veteran's 
representative received notice of the May 1985 rating 
decision denying an increased rating for schizophrenia, the 
Board finds that an increased (greater than 50 percent) 
rating for the veteran's service-connected schizophrenia is 
not warranted prior to January 16, 1990.

The Board notes that the rating criteria relating to paranoid 
schizophrenia under Diagnostic Code 9302 substantively 
changed twice since 1985, yielding three separate sets of 
rating criteria applicable to this appeal: the regulations in 
effect prior to February 3, 1988; the regulations in effect 
from February 3, 1988, through November 6, 1996; and the 
regulations in effect from November 7, 1996 to date 
(hereinafter the "old," "interim," and "new" rating 
criteria, respectively). 

Under the old regulations in effect prior to February 3, 
1988, the rating criteria provided that schizophrenia, 
paranoid type, as well as other psychotic disorders, was to 
be assigned a noncompensable evaluation for psychosis in full 
remission.  A 10 percent rating requires slight impairment of 
social and industrial adaptability.  A 30 percent rating 
requires definite impairment of social and industrial 
adaptability.  A 50 percent rating requires considerable 
impairment of social and industrial adaptability.  A 70 
percent rating requires active psychotic manifestations with 
lesser symptomatology such as to produce severe impairment of 
social and industrial adaptability.  A 100 percent rating 
requires active psychotic manifestations of such extent, 
severity, depth, persistence, or bizarreness as to produce 
complete social and industrial inadaptability.  38 C.F.R. 
§ 4.132, Diagnostic Code 9203 (1987).

Effective February 3, 1988, the rating criteria for psychotic 
disorders were revised with respect to the criteria for a 10 
percent rating.  See 38 C.F.R. § 4.132 (1989).  The interim 
rating criteria provide that schizophrenia, paranoid type, as 
well as other psychotic disorders, are to be assigned a 
noncompensable evaluation for psychosis in full remission.  A 
10 percent rating requires mild impairment of social and 
industrial adaptability.  A 30 percent rating requires 
definite impairment of social and industrial adaptability.  A 
50 percent rating requires considerable impairment of social 
and industrial adaptability.  A 70 percent rating requires 
active psychotic manifestations with lesser symptomatology 
such as to produce severe impairment of social and industrial 
adaptability.  A 100 percent rating requires active psychotic 
manifestations of such extent, severity, depth, persistence, 
or bizarreness as to produce complete social and industrial 
inadaptability.  38 C.F.R. § 4.132, Diagnostic Code 9203 
(1989).

Effective November 7, 1996, the rating criteria for 
psychiatric disorders were again revised and are now found at 
38 C.F.R. § 4.130 (2003).  The new rating criteria provide 
that schizophrenia, paranoid type (Diagnostic Code 9203), as 
well as other mental disorders, are to be assigned a 
noncompensable rating where a mental condition has been 
formally diagnosed, but symptoms are not severe enough either 
to interfere with occupational and social functioning or to 
require continuous medication.  A 10 percent rating is 
warranted for occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  A 30 percent rating is assigned when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
rating is assigned when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation requires occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or worklike setting); 
inability to establish and maintain effective relationships.  
A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9203 (2003).

The General Counsel of VA recently, citing United States 
Supreme Court and Federal Circuit precedent, has held when a 
new regulation is issued while a claim is pending before VA, 
VA must first determine whether the regulation identifies the 
types of claims to which it applies.  If the regulation is 
silent, VA must determine whether applying the new provision 
to claims that were pending when it took effect would produce 
genuinely retroactive effects.  If applying the new provision 
would produce such retroactive effects, VA ordinarily should 
not apply the new provision to the claim.  If applying the 
new provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  See VAOPGCPREC 7-
2003 (November 19, 2003).  In any event, the Board notes that 
the retroactive reach of the amended regulations under 38 
U.S.C.A. § 5110(g) (West 2002) can be no earlier than the 
effective date of that change.  See VAOPGCPREC 3-2000 (April 
10, 2000); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).

Upon review of the evidence, the Board finds that no 
evaluation higher than 50 percent for the veteran's service-
connected psychiatric disability is warranted under either 
the old, interim, or new rating criteria.  As regards the old 
rating criteria, the Board finds that the evidence does not 
show severe impairment of social and industrial adaptability 
so as to require a 70 percent rating, or complete social and 
industrial inadaptability so as to require a 100 percent 
rating.  In this regard, the Board notes that the veteran 
denied suicidal ideation and his judgment and insight were 
described as either fair or good.  Upon discharge from 
various hospitalizations during the period, it was noted that 
the veteran's symptoms had improved to the point that his 
hallucinations stopped and he was deemed able to return to 
work.  In fact, during several of his hospitalizations, his 
treating physicians noted that the veteran: did not 
demonstrate any behavioral disturbance or agitation (1985); 
had no psychotic symptoms or hallucinations at discharge 
(1986); and showed no evidence of troubling nightmares, 
thought disorder, or hallucinations (1989).

The Board recognizes that during the period from 1985 to 
1990, the veteran was hospitalized on several occasions for 
periods of 21 days or more.  At times on admission, the 
veteran exhibited symptoms suggestive of complete social and 
industrial impairment.  However, these symptoms were not 
limited to symptoms of his service-connected psychiatric 
disability.  The veteran also exhibited symptoms related to 
alcohol abuse and a back disability.  Nonetheless, the 
veteran did receive temporary total disability ratings for 
these periods of hospitalization under the provisions of 
38 C.F.R. § 4.29.  Furthermore, upon discharge, the veteran 
was always found to be capable of working; on several 
occasions his hallucinations and psychotic symptoms resolved 
during the course of treatment.

The Board is cognizant that, in December 2000, a private 
vocational expert concluded that the veteran was permanently 
and totally occupationally disabled from 1983 to 1991.  
However, the Board notes that this vocational expert is not a 
medical practitioner who treated the veteran for his service-
connected psychiatric disability during his lifetime.  There 
is no indication that he ever interviewed the veteran.  He 
did not address the contemporaneous treatment records that 
questioned the severity of the veteran's illness, noted 
discrepancies between his subjective complaints and objective 
behavior on several occasions and imply that he was using his 
illness to gain more funds from VA.  More probative weight is 
afforded to the opinions of the veteran's treating physicians 
and the objective, contemporaneous treatment records as 
previously noted in this decision.  See Hayes v. Brown, 5 
Vet. App. 60, 69-70 (1993) ("It is the responsibility of the 
BVA to assess the credibility and weight to be given the 
evidence.") (citing Wood v. Derwinski, 1 Vet. App. 190, 192-
93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 
470-471 (1993) (the probative value of medical evidence is 
based on the physician's knowledge and skill in analyzing the 
data, and the medical conclusion the physician reaches; as is 
true of any evidence, the credibility and weight to be 
attached to medical opinions are within the province of the 
Board.).  Accordingly, the Board finds that the criteria for 
an increased (greater than 50 percent) evaluation for the 
veteran's service-connected psychiatric disability have not 
been met for the period prior to January 16, 1990, under the 
old rating criteria.  See 38 C.F.R. § 4.132, Diagnostic Code  
9203 (1987).

As regards the interim version of Diagnostic Code 9203, the 
criteria for a rating greater than 50 percent are identical 
to the criteria under the old version of Diagnostic Code 
9203.  Therefore, an evaluation higher than 50 percent for 
the veteran's service-connected psychiatric disability is not 
warranted under the interim rating criteria.

As regards the new rating criteria, the Board again points 
out that the retroactive reach of the new regulation under 38 
U.S.C.A. § 5110(g) can be no earlier than the effective date 
of that change, or November 7, 1996.  Therefore, an increased 
(greater than 50 percent) rating is not warranted under the 
new regulation for the period prior to January 16, 1990.

Therefore, the preponderance of the evidence is against the 
claim for an increased (greater than 50 percent) rating for 
schizophrenia.

The Board notes that the appellant's arguments provide non-
hypothetical bases upon which the 38 U.S.C.A. § 1311(a)(2) 
question must be adjudicated; hypothetical entitlement has 
not been alleged.  Nonetheless, the Board notes that 
consideration of whether the veteran would have been 
hypothetically entitled to a 100 percent rating prior to 
January 1990 is not appropriate.  See38 C.F.R. § 20.1106 
(2002); 67 Fed. Reg. 16,309-17 (April 5, 2002).

No argument has been made that there was clear and 
unmistakable error (CUE) in any of the rating decisions 
entered by the RO prior to and including the rating decision 
by which the total rating and January 1990 effective date 
were assigned.  38 C.F.R. § 3.22(b)(3); Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1993); Luallen v. Brown, 8 Vet. App. 92 
(1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994) (if a 
claimant wishes to reasonably raise a claim of CUE, there 
must be some degree of specificity as to what the alleged 
error is and, unless it is the kind of error that, if true, 
would be CUE on its face, persuasive reasons must be given as 
to why one would be compelled to reach the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the alleged 
error).  In fact, in a statement received by the RO in 
January 2004, the appellant's attorney stated that the 
appellant "does not claim CUE in the prior decisions.  
Rather, the unadjuducated nature of the (increased rating and 
TDIU) claim leaves it non-final." 

Additionally, there is no indication that the veteran was 
rated as totally disabled due to service-connected disability 
prior to January 1990, but was not receiving the compensation 
because of payments made to dependents or to offset 
indebtedness, or because the payments were otherwise being 
withheld under other provisions of the law.  38 C.F.R. § 
3.22(b).

The rating for the veteran's service-connected psychiatric 
disorder was not increased to 100 percent until February 
1991, when the RO assigned a 100 percent rating from January 
16, 1990.  Accordingly, the Board concludes that the criteria 
for enhanced DIC under 38 U.S.C.A. § 1311(a)(2) are not met, 
and this claim must be denied.


ORDER

Entitlement to enhanced DIC benefits pursuant to United 
States Code Title 38, Section 1311(a)(2), is denied.



	                        
____________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



